DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 15-27 are allowed. The following is an examiner's statement of reasons for allowance: The claims 15-27 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) wherein the private server includes a document having a corporate personal identification number (PIN); and a user device connected to the public server, wherein the user device authenticates the printing device to the public server using the device identification, wherein the user device provides the corporate PIN to the public server, wherein the public server generates a public PIN corresponding to the corporate PIN and provides the public PIN to the user device, wherein the public PIN is received by the printing device, and wherein the public server provides the document to the printing device according to the policy and the public PIN. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2016/0212131 to Nishida et al. which teaches an information processing system, comprising a user terminal that sends a process target data designated by a user to a remote storage system via a network, the process target data stored by the storage system in association with authority information that indicates the process target data; an authentication device that receives a registration request from the first circuitry of the user terminal, the registration request including the authority information and user identification information of the user, and stores the user identification information in association with the authority information according to the registration request; and a data processing device that receives an authorization request input by the user, the authorization request including the user identification information, and transmits the authorization request to the authentication device. However, Nishida et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.        

The other art is US Publication No. 2007/0156659 to Lim which teaches in an information management system, relevant policies are deployed to targets while policies which are not relevant are not. By deploying relevant policies, this reduces the amount of space requirements at the target to store the policies and the amount of data that needs to be sent to the target. Also, execution speed at the target may increase since the target does not need to evaluate policies that are not relevant. However, Lim fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.        

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a response to Election/Restriction filed on 07/07/2022 where the Applicants hereby elect without traverse, Species I, claims 15-27.

The claims have been amended as follows: 
28. (Cancelled).
29. (Cancelled).
30. (Cancelled).
31. (Cancelled).
32. (Cancelled).
33. (Cancelled).
34. (Cancelled).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675